Title: To Thomas Jefferson from Robert Crew, 21 August 1789
From: Crew, Robert
To: Jefferson, Thomas


London 21 Aug. 1789. A Virginian, he left London last Oct. for Virginia where he spent winter and spring, arriving back about two months ago. Will make London his “permanent residence for mercantile business with … friends in America.” He is confident he can serve TJ as well as any other person there and will be much mortified if TJ does not make use of him one time or another.—He has letter from his relation Thos. Pleasants of 15 June saying season had been “uncommonly favourable for the crop of wheat, and if it was got safe in, that it would be of an excellent quality.” Crop of tobacco in Virginia and Maryland likely to be very short. He thinks the “high price of Corn in Europe will cause some of the Tobacco grounds to be turned into Wheat fields, for the quantity of Tobacco now produced seems to be too large for the consumption of Europe, and at the present low prices must be a very unprofitable object of cultivation.”—Asks TJ’s opinion of “the present crop of Corn in Europe, from the accounts … received from the different Countries.”
